Citation Nr: 0823301	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-21 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 22, 2004 
for an increased 40 percent rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to February 1962.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that granted an 
increased (40 percent) rating for bilateral hearing loss, 
effective from October 22, 2004.  In September 2004, an 
informal hearing was held at the RO.  In a February 2007 
statement, the veteran's representative requested a hearing 
before a Decision Review Officer (DRO).  In July 2007, the RO 
contacted the representative and, after discussion, he 
indicated that he did not want either another DRO hearing or 
a Travel Board hearing.


FINDINGS OF FACT

1.  On November 26, 2002, the RO received the veteran's claim 
requesting an increased (from 10 percent) rating for his 
service-connected bilateral hearing loss.

2.  Prior to October 22, 2004, it was not factually 
ascertainable from the medical evidence of record that the 
veteran's bilateral hearing loss disability warranted rating 
in excess of 10 percent; entitlement to a 40 percent rating 
for the hearing loss arose on that date.


CONCLUSION OF LAW

An effective date prior to October 22, 2004, for the award of 
an increased (40 percent) rating for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 U.S.C.A. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.   38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the November 2004 rating decision on appeal granted an 
increased rating for bilateral hearing loss, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  A May 2006 statement of the case provided 
notice on the "downstream" issue of an earlier effective 
date of award.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran and his 
representative have had ample opportunity to respond.  
Neither of them has alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). 

All evidence relevant to the veteran's claim has been 
secured.    The RO arranged for VA examinations in June 2003 
and October 2004.  It is noteworthy that determinations 
regarding effective dates of awards are based, essentially, 
on what was shown by the record at various points in time and 
application of governing law to those findings; generally 
further development of the evidence is not necessary unless 
it is alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.)  .

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the case is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A September 1963 rating decision granted service connection 
for bilateral hearing loss, rated noncompensable, effective 
February 24, 1962.  That rating remained in effect until a 
September 2001 rating decision granted an increased (10 
percent rating), effective from October 13, 2000.  The 
veteran did not appeal this decision, and it became final 
based on the evidence of record at the time.  It is not 
subject to revision in the absence of clear and unmistakable 
error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in a prior rating decision is neither 
alleged, nor raised by the record.  

The earliest document in the claims file received after the 
September 2001 rating decision that can be construed as a 
formal claim for an increased rating for bilateral hearing 
loss is the veteran's statement, received on November 26, 
2002, requesting a re-evaluation of his hearing loss for an 
increased rating.  Under the governing law and regulations 
outlined above, the Board must review evidence dating back to 
November 26, 2001, to determine if within that one year prior 
to the claim, an increase in hearing loss disability was 
factually ascertainable.  

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  
Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

On June 2003 VA audiological evaluation, puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
75
80
LEFT
35
60
80
95
100
The average puretone thresholds were 69 decibels, right ear, 
and 84 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 86 
percent in the left ear.

On October 2004 VA audiological evaluation, puretone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
70
75
80
LEFT
40
65
80
100
105

The average puretone thresholds were 71 decibels, right ear, 
and 88 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent bilaterally.

Under Table VI,  the June 2003 audiometry showed Level II 
hearing acuity in the right ear.  An exceptional pattern of 
hearing impairment was shown in the left ear (only); under 
Table VIA, the left ear hearing was shown to be Level VIII.  
Under 38 C.F.R. § 4.85, Table VII, such bilateral hearing 
acuity warranted a 10 percent rating under Code 6100.  

The October 22, 2004 VA examination first showed an 
exceptional pattern of hearing impairment in both ears, 
warranting rating the impairment in both ears under the 
alternate criteria in Table VIA.  Under Table VIA, the 
October 22, 2004 audiometry showed Level VI hearing acuity in 
the right ear and Level VIII acuity in the left ear.  Under 
38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 
40 percent rating under Code 6100.  

The veteran argues that his hearing acuity was virtually the 
same on October 22, 2004 as it was in November 2002.  
However, that argument is baseless, as interim audiometry in 
June 2003 did not show the quantifiable increase in severity 
found in October 2004 that warranted the increase in the 
rating.  The veteran's lay assertions are not competent 
evidence to overcome the medical findings noted on the VA 
examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As noted, the evaluation of hearing loss 
disability involves the mechanical application of the rating 
schedule, which here does not show impaired acuity warranting 
a rating in excess of 10 percent at any time prior to October 
22, 2004.  

Without any competent (medical) evidence of increased 
bilateral hearing loss warranting an increased rating prior 
to October 22, 2004, it was not factually ascertainable that 
an increase in hearing loss occurred prior to that date.  
Entitlement to a 40 percent rating arose on October 22, 2004, 
and an earlier effective date for such rating is not 
warranted.


ORDER

An effective date prior to October 22, 2004, for an increased 
(40 percent) rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


